Citation Nr: 1223566	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-08 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for right shoulder impingement.

2. Entitlement to service connection for left shoulder impingement.

3. Entitlement to service connection for right patellofemoral syndrome.

4. Entitlement to service connection for left patellofemoral syndrome.

5. Entitlement to an initial compensable disability rating for left tympanic membrane perforation, status post surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1996 to January 2001 and in the U.S. Air Force from January 2001 to May 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in September 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied service connection for disabilities of both shoulders, both knees, and the left ear.  In a rating decision in February 2009, the RO granted service connection for perforated left tympanic membrane and assigned a noncompensable (0 percent) disability rating.  The Veteran appealed the assigned rating in his timely VA Form 9.

The Veteran had requested the opportunity to appear at a hearing before the Board and such hearing was duly scheduled for January 2010.  At the Veteran's request, the hearing was postponed until June 2010.  The Veteran was duly notified of the rescheduled hearing at his address of record, but did not appear at the hearing.  As a result, the Board will treat the Veteran's request for a hearing as having been withdrawn and will decide the claims on the evidence of record.  38 C.F.R. § 20.704(d) (2011).

The issues of entitlement to service connection for right and left knee disabilities and to an initial compensable disability rating for left tympanic membrane perforation are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. Right shoulder impingement syndrome was incurred in service.

2. Left shoulder impingement syndrome was incurred in service.


CONCLUSIONS OF LAW

1. The criteria for service connection of right shoulder impingement have been met.  §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2. The criteria for service connection of left shoulder impingement have been met.  §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to this claim.  However, because this decision grants the benefit sought on appeal, there is no reason to address the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Facts and Analysis

Service treatment records show that the Veteran was treated for shoulder pain, primarily in the left shoulder, beginning in September 2001.  He was determined to have a left shoulder sprain/strain with impingement and loss of scapular rhythm; he also demonstrated some restricted mobility.  In November 2002, an orthopedic evaluation indicated that tendonitis had been found in both shoulders, left greater than right, and he received steroid injections.  An evaluation in January 2007 showed painful motion in both shoulders and tenderness on palpation.  The Veteran listed bilateral shoulder pain as part of his current complaints at the time of service separation in February 2007.

After service separation, the Veteran was afforded a VA examination in June 2007.  At that time, he complained of pain around the shoulder joints which increased with lifting and occasionally radiated to his neck, as well as occasional locking of both shoulders.  X-rays taken for the examination were read as normal and he demonstrated full range of motion with no swelling or laxity.  The examiner diagnosed bilateral shoulder arthralgia without evidence of arthritis. 
The Veteran received treatment for ongoing shoulder pain at VA and a March 2008 MRI showed bilateral impingement syndrome and a partial thickness tear of the supraspinatus tendon of the right shoulder.  In a September 2008 statement, he stated that he had been diagnosed with bilateral rotator cuff tear and was scheduled for surgery in December 2008.  On his Substantive Appeal (VA Form 9), the Veteran observed that when he was diagnosed in service, the initial X-rays were negative, but subsequent MRIs showed shoulder impingement and he noted that this scenario had repeated itself in the treatment received after service.  

After considering the evidence which shows bilateral shoulder impingement syndrome in service, as well as the evidence of continued impingement in the left and right shoulders since service, the Board finds that service connection is warranted.  The fact that the same condition was diagnosed shortly after service separation as was found in service, and that the Veteran has had continuous pain complaints, is sufficient to support a finding of chronicity and continuity.  38 C.F.R. § 3.303(b).  Although the VA examination did not yield a diagnosis of impingement in either shoulder, the Board notes that the record supports the Veteran's observations that shoulder X-rays have proved less effective than MRI at pinpointing the problem.  Therefore, the Board finds that there is evidence of current disabilities, evidence of injuries and diagnoses in service, and evidence of a link between the current diagnoses and those in service.  The elements of service connection are met and the claims are granted.


ORDER

Entitlement to service connection for right shoulder impingement syndrome is granted, subject to the laws and provisions governing the award of monetary benefits.

Entitlement to service connection for left shoulder impingement syndrome is granted, subject to the laws and provisions governing the award of monetary benefits.

REMAND

The Veteran also seeks service connection for disabilities of the right and left knees.  Service treatment records show that he received treatment for left knee pain and patellar tendinitis in service.  The record further shows current complaints of ongoing bilateral knee pain, as well as service connection for bilateral ankle disabilities.  

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this instance, the Veteran's history of complaints and current complaints of bilateral knee pain, as well as his service-connected ankle disabilities, are sufficient to meet the low threshold standard of McLendon, and a VA examination to address both primary and secondary service connection for the claimed right and left knee disabilities is warranted.  In addition, in January 2010, the Veteran requested a postponement of his hearing because he was scheduled to see a doctor about his disabilities shortly after the scheduled hearing date.  However, the records of this treatment or evaluation are not of record and may be relevant for proper adjudication.

With respect to the claim for an increased (compensable) rating for left tympanic membrane rupture with multiple surgical procedures, the Board notes that the Veteran filed a timely disagreement with the assigned noncompensable disability rating (as part of his VA Form 9 appeal of the other issues addressed herein).  When there has been adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case addressing the issue must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  As the RO has not yet issued a statement of the case, further procedural development is needed.  The Board further notes that the applicable rating criteria under Diagnostic Code 6211 provide for only a (maximum) 0 percent rating, but the Veteran's specific case has involved the need for multiple surgeries; thus, the question of entitlement to an extraschedular rating should be addressed.  38 C.F.R. § 3.321 (2011); See also Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the case is REMANDED for the following action:

1. Issue an appropriate Statement of the Case on the issue of entitlement to a compensable disability rating for ruptured left tympanic membrane, to specifically include addressing the question of entitlement to an extraschedular disability rating.  The Veteran should be clearly advised of the time in which he has to file a Substantive Appeal if he wants to continue an appeal with respect to this matter.

2. Ask the Veteran to identify the sources of treatment or evaluation for his right and left knee disabilities and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should obtain for the record copies of the complete records of all such treatment and evaluation from all identified sources.  The RO/AMC should also obtain and include in the claims file any relevant VA records for treatment rendered after June 2009 from the Albuquerque, New Mexico VA Medical Center, and the El Paso, Texas, VA outpatient clinic.

3. After the additional records have been incorporated in the claims file, schedule the Veteran for a VA examination to address the question of service connection for right and left knee disabilities, to include as secondary to his service-connected bilateral ankle disabilities.  The claims file should be provided to the examiner in conjunction with the examination.

The examiner should specifically state whether the Veteran has a current disability of either his right or left knee or both, to include patellofemoral pain syndrome, and whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred in or is related to his military service.  

If any current disability is considered not to have been incurred in or related to the Veteran's military service, the examiner should then address whether such current disability was caused or aggravated by his service-connected ankle disabilities.  

Aggravation means a permanent worsening beyond the natural progression of the disease or disability.

The examiner should address the significance of the Veteran's pain complaints and his lay statements regarding history and symptomatology.  The examiner should provide the rationale for any opinion(s) rendered.  

4. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5. On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


